COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-12-00475-CV


TeleResource Corporation                 §   From the 158th District Court

                                         §   of Denton County (2009-20368-158)
v.
                                         §   March 13, 2014

Accor North America, Inc.                §   Opinion by Justice Meier

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in the trial court’s judgment. We modify the final judgment to

delete the portion awarding Accor North America, Inc. $190,000 in attorneys’

fees for preparation and representation in the trial court; $25,000 in attorneys’

fees for an unsuccessful appeal by appellant TeleResource Corporation in the

court of appeals; and $5,000 in attorneys’ fees for an unsuccessful appeal by

appellant TeleResource Corporation to the supreme court. It is ordered that the

judgment of the trial court is affirmed as modified.

      It is further ordered that all costs of this appeal are taxed against the

parties incurring same, for which let execution issue.
SECOND DISTRICT COURT OF APPEALS



By /s/ Bill Meier_______________________
    Justice Bill Meier